1
     Humberto Guizar (SBN 125769) herito@aol.com
     Kent M. Henderson (SBN 139530) hendolaw@gmail.com
2    Angel Carrazco, Jr. (SBN 230845) angel@carrazcolaw.com
3
     GUIZAR, HENDERSON & CARRAZCO, LLP
     18301 Irvine Boulevard
4    Tustin, CA 92780
5
     Phone: (714) 541-8600
     Fax: (714) 541-8601
6    Attorneys for Plaintiff Francisco Hurtado
7
     LeeAnn Whitmore (SBN 214870) LeeAnn.Whitmore@doj.ca.gov
8    Deputy Attorney General
9    California Department of Justice
     1300 I Street, Suite 1210
10   Sacramento, CA 95814
11   Phone: (916) 210-7515
     Fax: (916) 322-8288
12   Attorneys for Defendants
13

14                 UNITED STATES DISTRICT COURT FOR THE
15                     EASTERN DISTRICT OF CALIFORNIA
16

17                                 )
     FRANCISCO HURTADO, an                    CASE NO: 2:19-CV-02343-TLN-AC
                                   )
18   individual;                   )          ORDER ALLOWING PLAINTIFF TO
                                   )          FILE SECOND AMENDED
19                                            COMPLAINT BASED ON
                Plaintiff,         )          STIPULATION
20                                 )
                v.                 )
21                                            The Honorable Troy L. Nunley
                                   )
22   STATE OF CALIFORNIA;          )
     CALIFORNIA HIGHWAY PATROL; )
23
     EDGARDO YEPEZ aka EDGARDO )
24   LOPEZ; and DOES 1 through 10, )
25
     inclusive,                    )
                                   )
26              Defendants.
                                   )
27                                 )
28
                                          1
              ORDER ON STIPULATION TO FILE SECOND AMEDEND COMPLAINT
1
           TO THE CLERK OF THE COURT, ALL PARTIES AND TO THEIR

2
     ATTORNEYS OF RECORD HEREIN: Please take notice that pursuant to the

3
     Stipulation of the Parties, by and through their counsel of record, and Good Cause

4
     appearing therefor, the Court hereby Orders as follows:

5                                             ORDER

6          Based on the Stipulation of the parties, The Plaintiff is permitted to file a
7
     Second Amended Complaint in this matter
8

9          IT IS SO ORDERED.

10

11
     DATED: December 12, 2019
12                                                     Troy L. Nunley
                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
               ORDER ON STIPULATION TO FILE SECOND AMEDEND COMPLAINT
